Citation Nr: 9903322	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for 
hypertensive cardiovascular disease with pacemaker placement, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 20 years of active duty service and 
retired from the military in August 1969.  This appeal was 
initially before the Board of Veterans' Appeals (Board) from 
a rating decision from the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
means of a decision dated in November 1997, the Board 
remanded this case for further development.  A subsequent 
decision by the RO continued to deny the appeal.  


FINDINGS OF FACT

1. All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2. Sustained and material improvement in hypertensive 
cardiovascular disease with pacemaker placement is shown; the 
disorder is shown to be manifested by occasional chest pain 
and some exertional dyspnea, with ordinary manual labor 
feasible.


CONCLUSION OF LAW

The criteria for restoration of the previous 60 percent 
disability rating for hypertensive cardiovascular disease 
with pacemaker placement have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
7005, 7007, 7015 (1997, 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant received service connection for hypertensive 
cardiovascular disease with vascular hypertension by means of 
a rating action dated in November 1969.  He was assigned a 30 
percent rating at that time.  Subsequent rating actions 
increased his disability rating.  By means of a November 1990 
decision, he was assigned a 60 percent rating, effective from 
August 1990.  The medical evidence of record at that time 
showed that he was hospitalized in May 1989 due to syncopal 
episodes.  Carotid massage showed a bradycardia and 
hypotension.  Subsequently, in June 1989, he underwent 
surgery for pacemaker placement.  He did well post-surgery, 
with only one mild episode of dizziness with coughing and one 
mild episode of dizziness while attempting to stand from a 
chair.  There was no loss of consciousness.  His discharge 
diagnoses included syncope and hypertension.

In March 1990, the appellant was seen for episodes of passing 
out which occurred with coughing.  The diagnosis was cough 
syncope.  In April 1990, he was evaluated and report of the 
evaluation indicates that he did not have angina, orthopnea, 
or PND (paroxysmal nocturnal dyspnea), but did have 
exertional dyspnea.  He indicated that he was able to mow 
about one-half of a normal-sized lawn before having to stop 
and rest.  If he walked at a normal pace on level ground, he 
could walk for about one mile before becoming short of 
breath.  He had not had a myocardial infarction and had not 
been in congestive heart failure.  Examination showed that 
the heart was clinically not enlarged.  The rhythm was 
regular.  There was no evidence of a murmur, thrill, or 
friction rub.  Five randomly recorded pressures were 180/90, 
180/88, 178/86, 176/86, and 174/88.  The diagnosis was 
hypertensive cardiovascular disease, electronic pacemaker, 
compensated, Class III-C.  

In June 1990, the appellant was seen for complaints of 
"still blacking out[,] sometime[s] with cough, sometimes 
with[out]."  The diagnosis was persistent syncope.  The 
examiner reported that he/she doubted that it had a cardiac 
etiology.  It seemed related to cough.  The examiner was also 
suspicious that it may have been related to alcohol.  

During a subsequent hearing, held in October 1990, the 
appellant testified that he continued to have episodes where 
everything became fuzzy, his eyes became glassy, and he began 
to shake.  He also testified that he was able to walk a block 
or two or climb a couple of flight of stairs before having 
problems with breathing.  By means of a decision dated in 
November 1990, the hearing officer determined that although 
there was doubt concerning the etiology of the complaints of 
syncope, the appellant continued to have the same symptoms 
that he had prior to the surgery, but to a lesser degree.  It 
was also determined that he had exertional dyspnea and that 
light manual labor was precluded; therefore, his rating was 
increased from 30 percent to 60 percent.  

On VA cardiology examination in October 1992, the veteran 
denied blackouts, angina, orthopnea, palpitations and 
paroxysmal dyspnea.  He was not taking nitroglycerin.  He was 
class II B hypertensive cardiovascular disease.

By means of a rating action dated in December 1996, the 
appellant's disability rating was reduced to 30 percent 
disabling, effective from March 1997.  Current medical 
evidence then of record included VA outpatient treatment 
records in January 1995 in which it was reported that the 
veteran had recently helped his son move, lifting furniture.  
He had no complaints of chest pain, shortness of breath, 
palpitations or syncope.  A report of a VA examination, dated 
in August 1996, indicated that his blood pressure was 182/98.  
He denied any postural hypotensive changes.  He had no 
angina, but did complain of an occasional sensation at the 
site of his pacemaker insertion over the left anterior chest.  
He had no history of a myocardial infarction or 
cerebrovascular accident.  The heart had regular rate and 
rhythm without murmurs, rubs, or thrills.  There was a well-
healed, nontender, 5 cm horizontal scar over the anterior 
upper chest with a 4 cm palpable pacemaker noted beneath the 
scar.  No tenderness was noted.  Peripheral pulses were 1+.  
The impression was hypertensive heart disease with pacemaker.  
The examiner suspected that any disability in the employment 
field was related to a non-service connected mental disorder 
rather than to the veteran's physical disabilities.

The current medical evidence of record also indicates that in 
April 1997, the appellant was hospitalized for substernal 
chest pain during the previous several days.  He reported 
chest pain with exertion over the last three months, which 
had become more frequent over the previous week.  He denied 
any shortness of breath, nausea, or vomiting. On admission, 
his blood pressure was 212/103.  He was seen in the Emergency 
Room and the pain was relieved with nitroglycerin after 
approximately 20 minutes.  He was admitted to the coronary 
care unit for further work-up after an electrocardiogram 
showed ST depression laterally while he was having pain with 
normal sinus rhythm.  Chest x-ray revealed no acute disease.  
He was ruled out for myocardial infarction by serial CKs.  An 
angiography revealed significant occlusion of the left 
anterior descending artery.  He also underwent cardiac 
catheterization which showed that he had a significant lesion 
in his left anterior descending of 80 to 90 percent which 
would require percutaneous transluminal coronary angioplasty.  
This was deferred due to gastrointestinal bleed.  His 
diagnoses included hypertension and coronary artery disease.  
He was to come back for follow-up for consultation of 
percutaneous transluminal coronary angioplasty.

A subsequent VA examination conducted in February 1998 
indicates that the appellant reported that he was doing fine 
with his heart and his pressure.  He reported that he walked 
about one mile on level ground, walking at a normal pace, 
before he noted any shortness of breath.  He had little 
tightness in the precordial area and he had been given 
nitroglycerin to take for this; although, he took it on a 
very infrequent basis.  He reported that he had not had a 
myocardial infarction or congestive heart failure.  He denied 
orthopnea, paroxysmal nocturnal dyspnea, or palpitations at 
that time.  He indicated that he worked with the American 
Legion; he helped with the janitorial services without 
difficulty and did various other errands.  Examination showed 
that the heart had a regular rhythm.  The apical impulse was 
at the midclavicular line in the fifth interspace.  A murmur 
was not heard.  Three randomly recorded pressures were 
146/74, 140/70, and 140/70.  The impression was hypertensive 
cardiovascular disease with electronic pacemaker, compensated 
Class IIB with dyspnea at seven METs.  

During a hearing before the undersigned, held in July 1997, 
the appellant testified that his symptoms had become worse 
during the last few years.  He reportedly became fatigued and 
short of breath more often than before.  (See transcript pp. 
10-11, 14.)  He stated that he had chest pain 2 or 3 times 
per month.  (See transcript p. 10.)  He also stated that he 
had not had any angina type of attacks or any chest pains 
since his hospitalization in May (the medical evidence 
indicates that the hospitalization was in April 1997, not 
May).  (See transcript p. 6.)  He reported that prior to 
that, he had had chest pains "once in a while," and that he 
took nitroglycerin for the pain.  (See transcript p. 6.)  He 
also reported that the attacks were brought on by 
overexertion (i.e. climbing more than one flight of stairs or 
after some mowing of the lawn).  (See transcript pp. 7, 10, 
11.)  He indicated that his blood pressure had been fairly 
normal, around 140/94.  (See transcript p. 8.) 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes (DC) identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

Where a veteran's schedular rating has been both continuous 
and stable for five years or more, it may be reduced only if 
the examination upon which the reduction is based is at least 
as full and complete as those used to establish the higher 
evaluation, and if there is sustained material improvement in 
the disability.  38 C.F.R. § 3.344 (1998).  Ratings on 
account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  If doubt remains, after according due 
consideration to all the evidence, the previous rating will 
remain in effect.
 
The Board notes that, by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating the appellant's 
cardiovascular disease.  Generally, when the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, No. 96-1080 
(U.S. Vet. App. Dec. 1, 1998) (Haywood v. West, No. 97-25), 
the United States Court of Veterans Appeals (Court) noted 
that, where compensation is awarded or increased  
"'pursuant to any Act or administrative issue, the 
effective date of such an award or increase ... shall not be 
earlier than the effective date of the Act or administrative 
issue.'"  Id. at 4.  See 38 U.S.C.A. § 5110(g) (West 1991).  
As such, the Court found that this rule prevents the 
application of a later liberalizing law to a claim prior to 
the effective date of the liberalizing law. 

Under the old rating criteria, under the standards set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes (DC) 7005, a 30 percent rating is awarded 
following typical coronary occlusion or thrombosis, or with 
history of substantiated anginal attack, ordinary manual 
labor feasible.  A 60 percent rating is awarded following 
typical history of acute coronary occlusion or thrombosis, or 
with history of substantiated repeated anginal attacks, more 
than light manual labor not feasible. 

Under DC 7007, a 30 percent rating is awarded when there is 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  A 
60 percent rating is warranted when there is marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor is precluded.  

Under DC 7015, it is noted that for auriculoventricular 
block, a 30 percent rating is awarded when it is complete, 
without syncope but occasionally symptomatic.  A 60 percent 
rating is awarded when it is complete, with Stokes-Adams 
attacks several times a year despite the use of medication or 
management of the heart block by pacemaker.  

Under the new rating criteria for DC 7005, 7007, and 7015, a 
30 percent rating is granted when workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent rating is warranted 
when there is more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or,; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

In this case, because the 60 percent rating had been in 
effect for more than 5 years, 38 C.F.R. § 3.344 is for 
application.  The Board has compared the evidence of record 
at the time of the rating increase to 60 percent with the 
evidence upon which the rating reduction was predicated.  
After making the comparison under the pertinent schedular 
criteria, the Board finds that sustained and material 
improvement in the heart disability was shown.  According, 
restoration of a 60 percent rating is not warranted.

The evidence of record at the time of the rating increase to 
60 percent in 1990 showed that the veteran continued to have 
episodes of syncope after pacemaker placement, although the 
etiology of the syncopal episodes was questionable.  The 
evidence at the time of the rating reduction from 60 to 30 
percent had shown that he had not had had repeated syncopal 
episodes for a few years and, in this respect, sustained and 
material improvement is shown.  Thus, the Board finds that 
restoration of the 60 percent rating is not warranted under 
DC 7015 (1997).  

In addition, the record does not indicate that restoration of 
the 60 percent rating is warranted under DC 7005 (1997).  The 
record does not show acute coronary occlusion (i.e. 
myocardial infarct) or thrombosis.  The evidence that was 
considered in assigning the 60 percent rating had shown that 
the veteran had reported symptoms including chest tighness.  
In addition, based on the classification of the heart 
disorder as III-C, the Hearing Officer had opined that more 
than light manual labor was precluded.  However, evidence 
that was of record at the time of the rating reduction from 
60 to 30 percent had shown that the veteran's had not had 
substantiated anginal attacks for some years.  In addition, 
he reportedly was able to perform manual labor in early 1995, 
and there was medical opinion in late 1996 that the heart 
disorder likely presented no employment handicap.  Thus, it 
appears that light manual labor was feasible.  Further, the 
record shows that whereas his disability was classified as 
compensated Class III-C in 1990, his disability had improved 
to the level of a compensated Class II-B by 1992.  
Accordingly, the Board finds that sustained and material 
improvement was shown and that restoration of the 60 percent 
rating was not warranted under DC 7005.

The record also does not indicate that restoration of a 60 
percent rating under DC 7007 (1997) is warranted.  At the 
time of the assignment of the 60 percent rating, the veteran 
had reported dyspnea on exertion, and, as was mentioned 
previously, there was opinion of record to the effect that 
more than light manual labor was precluded.  At the time of 
the rating reduction, however, he had not reported dyspnea 
for some time, and the medical opinion as to his ability to 
work was to the effect that the heart disorder did not 
present a significant employment handicap.  In addition, 
neither marked enlargement of the heart nor sustained 
diastolic pressure of 120 or more is shown.  Accordingly, 
sustained and material improvement pursuant to Diagnostic 
Code 7007 is demonstrated.

The Board further finds, on the basis of the most recent 
evidence, that the veteran does not currently meet the 
criteria for a 60 percent rating under the applicable 1997 
rating criteria.  

As previously mentioned, effective January 12, 1998, the 
criteria for cardiovascular diseases have changed.  However, 
even under the new criteria, a 60 percent rating is not 
warranted as there have been no episodes of congestive heart 
failure and workload of 7 METs caused dyspnea.  Thus, the 
Board concludes that the appellant has sustained improvement 
in his cardiovascular disability and that he no longer meets 
the criteria for a 60 percent rating under any of the 
applicable rating code.  



ORDER

Restoration of a 60 percent rating for hypertensive 
cardiovascular disease with pacemaker placement is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 10 -


